Title: From James Madison to John F. Brown, 8 October 1804 (Abstract)
From: Madison, James
To: Brown, John F.


8 October 1804, Department of State. “I have recd. your letter of the 20th. Ult, and the accot. enclosed therein has been referred to the Auditor of the Treasury, to whom you will be pleased to forward the vouchers necessary to enable him to settle it. No instruction to the Consuls is adequate to the correction of the abuse of the Sea Letter, which you represent occurs at present: it may possibly meet with the attention of Congress.”
